
	

116 S755 IS: Safe Housing for Families Act
U.S. Senate
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 755
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2019
			Ms. Harris introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require carbon monoxide detectors in certain federally assisted housing, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Safe Housing for Families Act. 2.Carbon monoxide detectors in federally assisted housing (a)Supportive housing for the elderlySection 202(j) of the Housing Act of 1949 (12 U.S.C. 1701q(j)) is amended by adding at the end the following:
				
					(9)Carbon monoxide detectors
 (A)In generalEach owner of a dwelling unit assisted under this section shall ensure that not less than 1 carbon monoxide detector is installed per floor in the dwelling unit in accordance with standards and criteria acceptable to the Secretary for the protection of occupants in the dwelling unit.
 (B)RehabilitationEach owner of a dwelling unit assisted under this section that is located in a property that is undergoing or planning a substantial rehabilitation project shall ensure that, during that rehabilitation, not less than 1 carbon monoxide detector is installed per floor in the dwelling unit in accordance with standards and criteria acceptable to the Secretary for the protection of occupants in the dwelling unit..
 (b)Supportive housing for persons with disabilitiesSection 811(j) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(j)) is amended by adding at the end the following:
				
					(7)Carbon monoxide detectors
 (A)In generalEach dwelling unit assisted under this section shall contain not less than 1 carbon monoxide detector installed per floor of the dwelling unit in accordance with standards and criteria acceptable to the Secretary for the protection of occupants in the dwelling unit.
 (B)RehabilitationEach dwelling unit assisted under this section that is located in a property that is undergoing or planning a substantial rehabilitation project shall, during that rehabilitation, have installed not less than 1 carbon monoxide detector per floor of the dwelling unit in accordance with standards and criteria acceptable to the Secretary for the protection of occupants in the dwelling unit..
 (c)Public and section 8 housingThe United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) is amended— (1)in section 3(a) (42 U.S.C. 1437a(a)), by adding at the end the following:
					
						(8)Carbon monoxide detectors
 (A)In generalEach public housing agency shall ensure, for each dwelling unit in public housing owned or operated by the public housing agency, that not less than 1 carbon monoxide detector is installed per floor in the dwelling unit in accordance with standards and criteria acceptable to the Secretary for the protection of occupants in the dwelling unit.
 (B)RehabilitationWith respect to public housing for which a public housing agency is undergoing or planning a substantial rehabilitation project, the public housing agency shall ensure that, during that rehabilitation, not less than 1 carbon monoxide detector is installed per floor in each dwelling unit located in that public housing in accordance with standards and criteria acceptable to the Secretary for the protection of occupants in the dwelling unit.; and
 (2)in section 8(o) (42 U.S.C. 1437f(o)), by adding at the end the following:  (21)Carbon monoxide detectors (A)In generalEach owner of a dwelling unit receiving tenant-based assistance or project-based assistance under this subsection shall ensure that not less than 1 carbon monoxide detector is installed per floor in the dwelling unit in accordance with standards and criteria acceptable to the Secretary for the protection of occupants in the dwelling unit.
 (B)RehabilitationWith respect to a property receiving tenant-based assistance or project-based assistance for which the owner is undergoing or planning a substantial rehabilitation project, the owner shall ensure that, during that rehabilitation, not less than 1 carbon monoxide detector is installed per floor in each dwelling unit assisted in that property in accordance with standards and criteria acceptable to the Secretary for the protection of occupants in the dwelling unit..
 (d)Additional fundingThere are authorized to be appropriated to carry out the amendments made by this Act $1,000,000 for each of fiscal years 2020 through 2029.
			
